DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 28 January 2022 has been considered and entered. Accordingly, claims 1-6, 8-13, 15-19, and 21-23 are pending in this application. Claims 7, 14, and 20 are cancelled; claims 21-23 are new; claims 1, 8, and 15-19 are currently amended; claims 2-6 and 9-13 are original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 28 January 2022, with respect to the rejections of claims 1-5, 8-12, and 15-19 along with the objections to claims 6, 7, 13, 14, and 20 have been fully considered and are persuasive.  All objections and rejections have been withdrawn in view of Applicant’s amendments incorporating previously indicated allowable subject matter into the independent claims.

Allowable Subject Matter
Claims 1-6, 8-13, 15-19, and 21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167